Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8-12,15,16,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (PG Pub 2020/0303596 A1).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Regarding claim 1, Lim teaches a light emitting device package, comprising: a first frame (111, fig. 30) comprising a first opening (TH3) passing through an upper surface and a lower surface, and a second frame (112) spaced apart from the first frame and comprising a second opening (TH4); first and second conductive layers disposed in the first and second openings, respectively; a body (113) disposed between the first and second frames; a first resin (130, paragraph [0214]) disposed on the body; and a light emitting device (123, paragraph [0125]) disposed on the first resin, wherein the light emitting device comprises a first bonding part (121) electrically connected (through Ag 51A) with the first frame, and a second bonding part (122) spaced apart from the first bonding part and electrically connected (through Ag 52A) with the second frame, wherein the first and second bonding parts are disposed on the first and second openings, respectively, wherein the first and second frames comprise first and second metal layers (L1, paragraph [0241]) including third and fourth openings passing through upper and lower surfaces around the first and second openings, respectively, and wherein widths of the first and second bonding parts in a horizontal direction are greater than (fig. 30) widths of upper surfaces of the first and second openings in the horizontal direction.  
Regarding claim 2, Lim teaches the light emitting device package according to claim 1, wherein the first frame comprises the first metal layer, a third metal layer (321, fig. 30) disposed on a side surface of the first metal layer, and a fifth metal layer (L3 and L2) disposed on a side surface of the third metal layer and disposed on an upper surface of the first metal layer, and wherein the fifth metal layer disposed on the side surface of the third metal layer is disposed around the first conductive layer (51A instead of 321 for the current claim) provided in the first opening.  
Regarding claim 3, Lim teaches the light emitting device package according to claim 1, comprising a first conductor (Ag 51A, fig. 30, paragraph [0238]) in contact with a lower surface of the first bonding part and disposed in the first opening, andBIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tylApplication No.: NEWDocket No.: 3449-4151PUS1Page 4 of 8 a second conductor (Ag 52A) in contact with a lower surface of the second bonding part and disposed in the second opening.  
Regarding claim 4, Lim teaches the light emitting device package according to claim 1, wherein the body comprises a recess (“R1”, fig. 30) recessed in a direction toward the lower surface from the upper surface of the body, and wherein the first resin is disposed in the recess.  
Regarding claim 5, Lim teaches the light emitting device package according to claim 1, wherein the first and second frames comprise a lower recess (recessed to R3, fig. 30) recessed in a direction from the lower surface toward the upper surface.  
Regarding claim 6, Lim teaches the light emitting device package according to claim 5, comprising a resin layer (110A, same material as 113, epoxy, paragraph [0080]) disposed in the lower recess.  
Regarding claim 8, Lim teaches the light emitting device package according to claim 1, wherein the second frame comprises the second metal layer, a fourth metal layer (321, fig. 30, paragraph [0145]) disposed on a side surface of the second metal layer, and a six metal layer (L3 and L2, paragraphs [0241][0243]) disposed on a side surface of the fourth metal layer and disposed on an upper surface of the second metal layer, and wherein the six metal layer disposed on the side surface of the fourth metal layer is disposed around the second conductive layer (52A instead of 321 for the current claim) provided in the second opening.  
Regarding claim 9, Lim teaches the light emitting device package according to claim 3, wherein the first conductive layer (321, fig. 30) is disposed in contact (fig. 30) with a lower surface of the first bonding part (121) and a periphery of the first conductor (51A).  
Regarding claim 10, Lim teaches the light emitting device package according to claim 1, wherein an alloy layer (L3, fig. 30, paragraph [0243]) formed of a first metal (from 321, paragraph [0243]) included in the first conductive layer and a second metal (from L2) included in the first frame is disposed between the first conductive layer and the first frame.  
Regarding claim 11, Lim teaches (see claim 1) a light emitting device package, comprising: a first frame comprising a first opening; a second frame spaced apart from the first frame and comprising a second opening; first and second conductive layers (51A and 52A, fig. 30) disposed in the first and second openings, respectively; a body disposed between the first and second frames; a first resin disposed on the body; and a light emitting device disposed on the first resin, wherein the light emitting device 
Regarding claim 12, Lim teaches the light emitting device package according to claim 11, wherein the fifth metal layer (L3 and L2, fig. 30) faces the first conductive layer (51A) in the first opening, and the sixth metal layer (L3 and L2) faces the second conductive layer (52A) in the second opening.  
Regarding claim 15, Lim teaches (see claim 1) the light emitting device package according to claim 11, wherein widths of the first and second bonding parts in a horizontal direction are greater than widths of upper surfaces of the first and second openings in the horizontal direction.  
Regarding claim 16, Lim teaches (see claim 4) the light emitting device package according to claim 11, wherein the body comprises a recess recessed in a direction toward the lower surface from the upper surface of the body, and wherein the first resin is disposed in the recess.  
Regarding claim 18, Lim teaches (see claims 1 and 10) a light emitting device package, comprising: a first frame comprising a first opening; a second frame spaced apart from the first frame and comprising a second opening; first and second conductive layers (321, fig. 30) disposed in the first and second openings, respectively; a body disposed between the first and second frames; a first resin disposed on the body; and BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tylApplication No.: NEWDocket No.: 3449-4151PUS1Page 7 of 8a light emitting device disposed on the first resin, wherein the light emitting device comprises a first bonding part electrically connected with the first frame, and a second bonding part spaced apart from the first bonding part and electrically connected with the second frame, and wherein an alloy layer (L3, fig. 30, paragraph [0243]) comprising a first metal (L1) included in the first conductive layer and a second metal (321) included in the first frame is disposed between the first conductive layer and the first frame.  
Regarding claim 19, Lim teaches the light emitting device package according to claim 18, wherein the first frame comprises the first metal layer (L1, fig. 30) disposed around the first opening, a third metal layer (51A) disposed on a side surface of the first metal layer, and a fifth metal layer (L2 and L3) disposed on a side surface of the third metal layer and disposed on an upper surface of the first metal layer, wherein the fifth metal layer disposed on the side surface of the third metal layer is disposed around the first conductive layer provided in the first opening, wherein the second frame comprises the second metal layer (L1) disposed around the second opening, a fourth metal layer 
Regarding claim 20, Lim teaches the light emitting device package according to claim 18, comprising: a first conductor (51A, fig. 30) in contact with a lower surface of the first bonding part and disposed in the first opening; and a second conductor (52A)  in contact with a lower surface of the second bonding part and disposed in the second opening.

Claim(s) 11,12,16,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (PG Pub 2019/0074410 A1).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claim 11, Lim teaches a light emitting device package, comprising: a first frame (111, fig. 11) comprising a first opening; a second frame (112) spaced apart from the first frame and comprising a second opening; first and second conductive layers (221 and 222) disposed in the first and second openings, respectively; a body (113) disposed between the first and second frames; a first resin (130) disposed on the body; and a light emitting device (123) disposed on the first resin, wherein the light emitting device comprises a first bonding part (121) electrically connected with the first frame, and a second bonding part (122) spaced apart from the first bonding part and electrically connected with the second frame, wherein the first frame comprises the first metal layer (Cu 111, paragraph [0089]) disposed around the first opening, a third metal layer (321) disposed on a side surface of the first metal layer, and a fifth metal layer (111a and 111b) disposed on a side surface of the third metal layer and disposed on an upper surface of the first metal layer, wherein the fifth metal layer disposed on the side surface of the third metal layer is disposed around the first conductive layer provided in the first opening, wherein the second frame comprises the second metal layer (Cu 112, paragraph [0089]) disposed around the second opening, a fourth metal layer (322) disposed on a side surface of the second metal layer, and a sixth metal layer (112a and 112b) disposed on a side surface of the fourth metal layer and disposed on an upper surface of the second metal layer, and wherein the sixth metal layer disposed on the side surface of the fourth metal layer is disposed around the second conductive layer provided in the second opening.  
Regarding claim 12, Lim teaches the light emitting device package according to claim 11, wherein the fifth metal layer (111b, fig. 11) faces the first conductive layer (321) in the first opening, and the sixth metal layer (112b) faces the second conductive layer (222) in the second opening.  
Regarding claim 16, Lim teaches the light emitting device package according to claim 11, wherein the body comprises a recess (“R”, fig. 11) recessed in a direction toward the lower surface from the upper surface of the body, and wherein the first resin is disposed in the recess.  
Regarding claim 18, Lim teaches (see claim 11) a light emitting device package, comprising: a first frame comprising a first opening; a second frame spaced apart from the first frame and comprising a second opening; first and second conductive layers (321, fig. 11) disposed in the first and second openings, respectively; a body disposed between the first and second frames; a first resin disposed on the body; and BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tylApplication No.: NEWDocket No.: 3449-4151PUS1Page 7 of 8a light emitting device disposed on the first resin, wherein the light emitting device comprises a first bonding part (121, fig. 11) electrically connected with the first frame, and a second bonding part (122) spaced apart from the first bonding part and electrically connected with the second frame, and wherein an alloy layer (111b, paragraph [0088]) comprising a first metal included in the first conductive layer and a second metal included in the first frame is disposed between the first conductive layer and the first frame.  
Regarding claim 19, Lim teaches the light emitting device package according to claim 18, wherein the first frame comprises the first metal layer (Cu 111, paragraph [0089], fig. 11) disposed around the first opening, a third metal layer (221) disposed on a side surface of the first metal layer, and a fifth metal layer (111a and 111b) disposed 
Regarding claim 20, Lim teaches the light emitting device package according to claim 18, comprising: a first conductor (221, fig. 11) in contact with a lower surface of the first bonding part and disposed in the first opening; and a second conductor (222)  in contact with a lower surface of the second bonding part and disposed in the second opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (PG Pub 2020/0303596 A1).
Regarding claims 7 and 17, Lim does not teach the widths of the first and second bonding parts and the widths of the first and second openings are provided in a range of several tens of micrometers.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the first and second bonding parts and the widths of the first and second openings are provided in a range of several tens of micrometers, according to the size of the light emitting device, the size of the light emitting device may be adjusted according to the use of the device, because the first and second bonding parts must be at most the same size as the light emitting device to provide electrical interconnection between the light emitting device and external elements such as power 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the widths of the first and second bonding parts and the widths of the first and second openings, in a range of several tens of micrometers, for example, according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (2019/0074410 A1).
Regarding claims 7 and 17, Lim does not teach the widths of the first and second bonding parts and the widths of the first and second openings are provided in a range of several tens of micrometers.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the first and second bonding parts and the widths of the first and second openings are provided in a range of several tens of micrometers, according to the size of the light emitting device, the size of the light emitting device may be adjusted according to the use of the device, because the first and second bonding parts must be at most the same size as the light emitting device to provide electrical interconnection between the light emitting device and external elements such as power supply.  Furthermore, the widths of the first and second bonding parts and the widths of the first and second openings also affect electrically resistance of them: larger widths reduce electrical resistance.  However, larger widths also increases the overall device package size.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the widths of the first and second bonding parts and the widths of the first and second openings, in a range of several tens of micrometers, for example, according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“a first conductor in contact with a lower surface of the first bonding part and disposed in the first opening; and a second conductor in contact with a lower surface of the second bonding part and disposed in the second opening” (claim 13” and “a first frame comprising a first opening; a second frame spaced apart from the first frame and comprising a second opening; first and second conductive layers disposed in the first and second openings, respectively;… a third metal layer disposed on a side surface of the first metal layer, and a fifth metal layer disposed on a side surface of the third metal layer and disposed on an upper surface of the first metal layer, wherein the fifth metal layer disposed on the side surface of the third metal layer is disposed around the first conductive layer provided in the first opening,… a fourth metal layer disposed on a side surface of the second metal layer, and a sixth metal layer disposed on a side surface of the fourth metal layer and disposed on an upper surface of the second metal layer, and wherein the sixth metal layer disposed on the side surface of the fourth metal layer is disposed around the second conductive layer provided in the second opening” (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899